                Case 18-11120-JTD              Doc 1129        Filed 07/15/19        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    VG LIQUIDATION, INC., et al.,                          Case No. 18-11120 (JTD)
                                                           (Jointly Administered)
                            Debtors. 1


                 AMENDED NOTICE OF DEPOSITION OF SCOTT FERBER

         PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil Procedure,

made applicable by Rules 9014 and 7030 of the Federal Rules of Bankruptcy Procedure, J.H. Lane

Partners Master Fund, LP, Contrarian Funds, LLC, and Rocky Point Claims LLC (collectively, the

“Objecting Creditors”), through their undersigned counsel, will take the deposition upon oral

examination of Scott Ferber, relating to the contested matter arising from the confirmation of the

Amended Joint Chapter 11 Plan of Liquidation of the Plan Debtors as of May 15, [ECF No. 978]

and the Objecting Creditors’ objection thereto, which deposition is to be recorded by video and

stenographic means before an officer competent to do so under Rule 28 of the Federal Rules of

Civil Procedure, to be used for all purposes permitted under the Federal Rules of Civil Procedure,

at The Rosner Law Group LLC, 824 N. Market St., Suite 810, Wilmington, Delaware 19801,

commencing at 11:00 a.m. (Eastern time) on July 19, 2019, and continuing day to day thereafter

until completed.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
VG Liquidation, Inc. (f/k/a Videology, Inc.) (2191), Collider Media, Inc. (8602), VG MT Liquidation LLC (f/k/a
Videology Media Technologies, LLC) (6243), LucidMedia Networks, Inc.(8566) and VG Liquidation Ltd. (f/k/a
Videology Ltd.), a company organized under the laws of England and Wales. The address of the Debtor’s corporate
headquarters is 1500 Whetstone Way, Suite 500, MD 21230.



{00026051. }
               Case 18-11120-JTD   Doc 1129   Filed 07/15/19   Page 2 of 2



Dated: July 15, 2019
       Wilmington, Delaware

                                       THE ROSNER LAW GROUP LLC

                                       /s/ Frederick B. Rosner
                                       Frederick B. Rosner (No. 3995)
                                       The Rosner Law Group LLC
                                       824 N. Market St., Suite 810
                                       Wilmington, Delaware 19801
                                       Tel.: (302) 777-1111
                                       rosner@teamrosner.com

                                       and

                                       Paul A. Rubin, Esq.
                                       Rubin LLC
                                       345 Seventh Avenue, 21st Floor
                                       New York, NY 10001
                                       Tel.: (212) 390-8054
                                       Fax: (212) 390-8064
                                       Email: prubin@rubinlawllc.com

                                       Counsel for J.H. Lane Partners Master Fund, LP,
                                       Contrarian Funds, LLC, and Rocky Point Claims
                                       LLC




{00026051. }                             2
